      Case 4:18-cv-01236 Document 49-1 Filed on 03/22/21 in TXSD Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ERICA VOLNA, INDIVIDUALLY AND             §
AS NEXT FRIEND OF E.V., A MINOR           §
CHILD                                     §     Civil Action No. 4:18-CV-01236
                Plaintiff,                §
                                          §     JURY TRIAL REQUESTED
vs.                                       §
                                          §
                                          §
GRACO CHILDREN’S PRODUCTS,                §
INC. AND INDIANA MILLS &                  §
MANUFACTURING, INC.                       §
                Defendants.               §

  ORDER GRANTING AGREED MOTION TO EXTEND DISCOVERY DEADLINES

        BE IT REMEMBERED that the Agreed Motion to Extend Discovery Deadlines in

the above-entitled and numbered cause of action. The Court is of the opinion that the

Motion is meritorious and should be GRANTED. It is therefore,

        IT IS THEREFORE, ORDERED, ADJUDGED and DECREED that the Amended

Scheduling Order signed on January 4, 2021 is modified to reflect the following new

deadlines:

              a.    Plaintiff’s expert disclosures are now due by May 31, 2021;

              b.    Defendants’ expert disclosures due by June 30, 2021;

              c.    Discovery close on August 1, 2021; and

              d.    Dispositive and non-disposivite motions deadline of August 15, 2021.

SIGNED AND ENTERED, this the _______ day of ______________, 2021.




                                 PRESIDING JUDGE
                                 UNITED STATES DISTRICT JUDGE


                                                                                  Page 1
